ORDER

PER CURIAM.
Anthony Lee Davis (Defendant) appeals the judgment denying his “Motion To Correct Manifest Injustice Pursuant To Rule 29.07(d).” He asserts he is entitled to jail time credit pursuant to either a plea agreement or section 558.031, RSMo 1986.
We have reviewed the briefs of the parties and the record on appeal and find no error of law or otherwise. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).